Citation Nr: 1043890	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
headaches/migraines, to include as secondary to undiagnosed 
illness.

3.  Entitlement to service connection for migraines, to include 
as secondary to undiagnosed illness.

4.  Entitlement to service connection for meningioma.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for muscle pain, to include 
as secondary to undiagnosed illness.

7.  Entitlement to service connection for a skin disability, 
diagnosed as xerosis.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to February 
1989, January 1991 to October 1991, and September 2000 to May 
2001.  He also completed several years of inactive duty.

These matters were last before the Board of Veterans' Appeals 
(Board) in May 2007 on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.  In May 2007, the Board remanded the claims for additional 
development.

In regard to the claim for headaches, the Board notes that the RO 
denied entitlement to service connection for headaches in August 
1997 and September 2003.  He was afforded a VA medical 
examination for that claimed disability in August 2003 and the 
provision of that examination constituted a reopening of the 
claim.  See 38 U.S.C.A. § 5103A. Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. Brown, 9 
Vet. App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not attach).  
The examination report constitutes new and material evidence to 
reopen the claim.

The following issues are addressed in the REMAND portion of the 
decision below:  entitlement to service connection for migraines, 
to include as secondary to undiagnosed illness; entitlement to 
service connection for meningioma; entitlement to service 
connection for a low back disability; entitlement to service 
connection for muscle pain, to include as secondary to 
undiagnosed illness; entitlement to service connection for a skin 
disability, diagnosed as xerosis.  These issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's blood pressure was observed to be abnormal 
three (3) times during active duty service.

2.  He has been diagnosed with hypertension.

3.  The evidence associated with the claims file since August 
1997 is new and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a 
headache/migraine disability.

4.  The Veteran experienced headaches while in service and after 
service; post-service treatment records indicate that headaches 
may be related to meningioma.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
hypertension are approximated.  38 U.S.C.A §§ 1131, 5107 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a headache disability is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefits sought with respect to 
the issues herein decided, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
have caused injury to the claimant.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).

Service Connection Claim

The Veteran seeks service connection for hypertension.  The 
benefit of the doubt rule provides that a veteran will prevail in 
a case where the positive evidence is in a relative balance with 
the negative evidence.  Therefore, a veteran prevails in a claim 
when (1) the weight of the evidence supports the claim or (2) 
when the evidence is in equipoise.  It is only when the weight of 
the evidence is against a veteran's claim that the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to 
provide sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all of 
the evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and 
the claim will be granted on this basis.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon the 
issue).

The record reflects that the Veteran's hypertension was noted to 
be abnormal while he served on active duty and he was diagnosed 
with hypertension subsequent to service.  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's April 1988 enlistment examination reflects that his 
blood pressure initially measured high and that he was diagnosed 
with hypertension.  However, the report also reflects that his 
blood pressure was re-measured as normal, the hypertension 
diagnosis was crossed out, and he was found fit for enlistment.  
Service treatment records are silent for any complaints of, or 
treatment for, hypertension until his blood pressure was observed 
to be abnormal three (3) times during his 1991 active duty 
service.  Specifically, a September 1991 examination reflects 
that his blood pressure readings were abnormal.  Health care 
providers diagnosed his blood pressure as "marginal" during an 
October 1991 check-up and as "borderline" later that same 
month.  The Veteran self-reported high blood pressure as a 
medical problem on an October 2003 medical questionnaire.

A December 2001 (less than one (1) year after his discharge from 
his third term of active duty service) VA treatment record 
reflects that the Veteran had been diagnosed with hypertension.  
An April 2002 private medical record also reveals a diagnosis of 
high blood pressure.  An August 2003 VA examination report noted 
that the Veteran complained of high blood pressure since 1991 and 
lists that condition as a current diagnosis.

The RO denied entitlement to service connection for hypertension 
in September 2003 on the basis that the April 1988 enlistment 
examination showed that hypertension pre-existed service.  In May 
2007 the Board remanded the claim for the provision of an 
additional examination to determine whether or not hypertension 
likely pre-existed service and, if so, was aggravated thereby.

The Veteran was afforded another VA examination in December 2009 
to evaluate his hypertension.  The report reflects review of the 
claims file.  The examiner observed that the Veteran's 
hypertension was managed via medication and was stable.  Based on 
examination of the Veteran and his treatment records, the 
examiner opined that hypertension had not pre-existed service, 
but began during active duty service even though it was not 
formally diagnosed until afterwards.  The examiner stated that 
his treatment records reflect that hypertension was asymptomatic 
during service and explained that asymptomatic mild blood 
pressure elevations are a common precursor to hyptertension.

The Board notes that laymen such as the Veteran can attest to 
their in-service experiences and current symptoms.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds that the 
Veteran's contention that his hypertension began in 1991, as 
supported by the history of his claim as well as the 2009 VA 
examination report, competent and credible.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  It is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that a physician's knowledge of relevant case facts bears on the 
probative value assigned to a medical opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 300 (2008).  However, as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); also see 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Here, the 2009 
examiner reviewed the Veteran's service and post-service medical 
records and examined the Veteran in order to provide a reasoned 
opinion.  The Board finds that medical opinion competent, 
credible, and probative.

Although further medical inquiry could be undertaken with a view 
towards development of the claim, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  The mandate to accord the benefit of the doubt is 
triggered when the evidence has reached such a stage of balance.  
In this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Since the determinative question in this matter is whether there 
is a nexus between the Veteran's current diagnosis of 
hypertension and his active duty service, and the record reflects 
competent, persuasive evidence of such a nexus, the Board finds 
the evidence is in approximate balance as to service connection 
and the claim will be granted.



New and Material Evidence

The Veteran is seeking to reopen a claim of entitlement to 
service connection for a headache disorder, claimed as migraines, 
to include as due to undiagnosed illness.   A claim for service 
connection for headaches was previously considered and denied by 
the RO in an August 1997 rating decision.  The RO denied the 
claim on the basis that service treatment records did not show 
any evidence of in-service headaches or of a chronic headache 
disability.  The August 1997 rating decision represents the last 
final rating decision on this matter.  38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.302.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
seeks to reopen a previously denied claim, VA must examine the 
bases for the denial in the prior decision and advise the 
claimant what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  This 
notification obligation was accomplished by way of an August 2007 
letter.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material." Under 38 C.F.R. § 3.156(a), 
new evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).   Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

At the time of the August 1997 rating decision that denied 
service connection for headaches, the evidence of record 
consisted of the Veteran's service treatment records dated 
through May 1995 and VA examination reports dated January 1993 
and August 1995.  Subsequently, additional service treatment 
records, VA treatment records, and private treatment records were 
associated with the claims file.  The evidence submitted 
subsequent to the August 1997 rating decision is new and 
material.

The claim for service connection for headaches was denied in 
August 1997 as service treatment records did not show any 
complaints of, or treatment for headaches, and post-service 
medical records did not reflect the existence of a chronic 
disability.  Service treatment records associated with the record 
at that time consisted of the following pertinent documents:  
report of normal April 1988 enlistment examination and normal 
examinations in October 1989 and September 1991; and August 1988, 
October 1989, and September 1991self reports of medical history 
reflecting no complaints of headache.  The January 1993 and 
August 1995 VA examination reports show no complaints of 
headache.

The RO subsequently acquired additional service treatment 
records, for periods of active and inactive duty, dated through 
2006.  Additional VA and private treatment records also were 
associated with the claims file as well as reports from VA 
examinations.  

The additional service treatment records are silent for 
complaints of, or treatment for headaches, with the exception of 
an October 1996 examination showing that the Veteran was 
experiencing headaches that had been attributed to abnormal 
vision.

An August 2003 VA examination report notes the Veteran's history 
of glaucoma and high blood pressure and that he reported 
experiencing regular headaches after returning from active duty 
in the Persian Gulf.  The examiner noted that the Veteran was 
surgically treated for a meningioma in 2002 and since that time 
he reported his headaches have been milder.  The examiner opined 
that the Veteran did not have migraines.  Based on review of the 
medical records, the examiner stated that the Veteran did not 
have headaches until approximately 1995, exacerbated since 2001.  
The examiner opined that any headache disorder was likely related 
to his meningioma and not to his active duty service.

In December 2009, the Veteran was afforded a VA examination for 
his hypertension.  The examiner noted a history of headaches 
related to hypertension.

The evidence submitted after the 1997 rating decision was not 
previously before agency decisionmakers and thus is new.  
Further, it relates to an unestablished fact necessary to 
substantiate the claim, namely, the existence of a current 
disability.  Moreover, the 2009 VA examination report links a 
current disability to the now service-connected hypertension and 
the 2003 VA opinion relates the existence of headaches to a 
meningioma, for which the Veteran has claimed service connection.  
As the credibility of these submissions is presumed pursuant to 
Justus, 3 Vet. App. 510, this evidence raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a headache disability.  Accordingly, the criteria 
under 38 C.F.R. § 3.156(a) have been met and the claim is 
therefore reopened.


ORDER

Service connection for hypertension is granted.

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a 
headache disability is granted, to this extent only.


REMAND

The record reflects that additional pertinent evidence, including 
a private medical opinion and private treatment records were 
added to the claims file after the RO issued a January 2010 
Statement of the Case (SOC).  The Veteran has not submitted a 
waiver of initial consideration of this material by the RO and 
stated that he wished for the documents to be considered "before 
sending to BVA."  In these circumstances, unless a claim may be 
granted in full (as the claims above), the law requires that the 
Board return the appeal to the RO/AMC for initial consideration 
of the new evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003); 38 U.S.C.A. § 7104 (2009); 38 C.F.R. § 20.1304(c) (2009).  
The Board notes that at least two (2) of these documents, as well 
as a statement from the Veteran (dated September 2009), are in 
Spanish and, as such, require translation.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist claimants with the evidentiary development of pending 
claims and, as part of this duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment and all 
identified private treatment records.  The Veteran noted on a 
March 2010 statement that he was receiving outpatient treatment 
from the San Juan VA medical center; he specifically reported an 
upcoming appointment for a spinal MRI.  While this case is in 
remand status, the RO/AMC must gather all records of VA treatment 
dated after December 2001 (the date of the last treatment records 
within the claims file).

The claims file also reflects that private treatment records are 
outstanding.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those records 
before proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The private medical opinion submitted by the Veteran in 
March 2010 refers to the Veteran as a patient, but no treatment 
records from that provider, Dr. Nanette Ortiz, appear in the 
claims file.  

Further, the Board errs as a matter of law when it fails to 
ensure compliance with remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The May 2007 remand directed that the 
RO/AMC provide the Veteran with authorization forms for the 
release of private treatment records from Doctors Eric Carro-
Figueroa, Justino Betancourt, and William Micheo as well as from 
the Hospital San Pablo in Bayamon.  Although the Veteran has 
submitted some personal copies of the records requested, some 
records are outstanding and the RO/AMC must attempt to collect 
them while this case is in remand status.

In regard to the claim for service connection for headaches, the 
Board notes that the evidence discussed above (new and material 
evidence) reflects that the Veteran may experience headaches 
secondary to visual problems, hypertension, and/or meningioma.  
The claim for a headache disability is inextricably intertwined 
with the claim for meningioma, which remains in appellate status.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The record reflects that the Veteran was last discharged from 
active duty service in May 2001, but continued to serve in 
inactive status through March 2005.  The August 2003 VA 
examination notes that meningioma was present in 2001.  As the 
Veteran may have experienced a meningioma while on active duty, 
the Board finds that a VA examination is warranted to determine 
the etiology of that claimed disability.  Further, although the 
Veteran has been afforded a VA examination to evaluate his 
headaches, that disability has since been attributed to other 
disabilities so the record does not contain sufficient 
information to make a decision on the claim.  An additional 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, treatment 
- to specifically include any VA treatment 
received after December 2001 (San Juan 
VAMC).  The Veteran should be provided with 
the necessary authorizations for the 
release of any private treatment records 
not currently on file - to specifically 
include records from Dr. Nanette Ortiz, Dr. 
Eric Carro-Figueroa, Dr. Justino 
Betancourt, and Dr. William Micheo, Dr. 
Jose Arias, as well as from the Hospital 
San Pablo in Bayamon.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform him and provide him an opportunity 
to submit copies of the outstanding medical 
records.

2.  The RO/AMC must then schedule the 
Veteran for a VA examination at an 
appropriate location to determine whether 
his claimed headache disability and/or 
meningioma is related to his active duty 
service or to a service-connected 
disability.  The following considerations 
will govern the examination:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiner in conjunction with the 
examination.  The examination report 
must reflect review of pertinent 
material in the claims folder.

b.	After reviewing the claims file and 
examining the Veteran, the examiner 
must determine whether or not he 
experiences a headache disability.  If 
so, the examiner must provide an 
opinion as to whether the Veteran 
likely experiences a headache 
disability as the direct result of 
service - to include as due to an 
undiagnosed illness resulting from 
service - or due to the service-
connected hypertension, due to a visual 
disorder, and/or due to his meningioma.  
The examiner also must determine 
whether the Veteran's meningioma was 
likely the result of his active duty 
service.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
pertinent evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should explain why and so state. 
The examiner must specifically identify 
the evidence of record relied upon in 
their decisions and is asked to review 
the following:

i.	A September 1991 questionnaire on 
which the Veteran reported that 
he believed he was exposed to 
chemical or germ warfare;

ii.	The October 1996 service 
examination showing a vision 
problem and headaches;

iii.	A September 1996 statement from 
the Veteran that he was 
experiencing migraines;

iv.	April and July 2002 service 
records referring to the 
meningioma and October and 
November 2002, October 2003, 
March 2005, and May 2006 records 
referring to seizures and 
epilepsy;

v.	2002 and 2005 private treatment 
records regarding the meningioma 
(as well as any additional 
pertinent private treatment 
records associated with the 
claims file as a result of this 
remand);

vi.	The August 2003 VA examination 
for headaches relating headaches 
to the meningioma; and

vii.	The December 2009 VA examination 
report relating headaches to 
hypertension. 

d.	Any necessary tests or studies must 
be conducted and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  
e.	If the examiner is not a VA 
physician, a physician must review 
and sign the report.

3.  After the above has been completed, 
the RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If any 
report does not include adequate responses 
to the specific opinions requested, it 
must be returned to the providing 
physician for corrective action.

4.  Thereafter, the RO/AMC must consider all 
of the evidence of record.  Translations 
must be obtained for any Spanish language 
documents (see the July 2005 documents from 
the Grupo Fisiatrico and the Veteran's 
September 2009 statement).  

5.  The RO/AMC must readjudicate the 
Veteran's claims.  If the claims are not 
granted in full, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report 
for any examinations and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   If the Veteran does not 
report for any scheduled examination, documentation should be 
obtained which shows that notice scheduling the examination was 
sent to the last known address.   It should also be indicated 
whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


